THOMAS, J.
The defendant was tried and convicted upon a charge of selling unlawfully spirituous, vinous, or malt liquors. He pleaded to the indictment the general issue and two special pleas of former jeopardy, numbered, respectively, 2 and 3, to each of which latter the solicitor filed a demurrer. The court sustained it as to the second plea, but overruled it as to the third, and upon the trial of the issue presented by this plea (plea third), as well as upon the trial of the issue presented by the plea of the general issue, the jury returned a verdict against the defendant and in favor of the state.
(1/2) The defendant now complains that the court erred in sustaining the demurrer to- his said plea numbered 2. We are not of this opinion (Gordon v. State, 71 Ala. 315; Baysinger v. State, 77 Ala. 60; Code, § 7314; Andrews v. State, 174 Ala. 11, 56 South. 998, Ann. Cas. 1914B, 760; 1 Mayf. Dig. 491, § 4), but, if we were, it would not result in a reversal of the judgment, because it appears that the defendant on the trial got the full benefit of the matters set up in this plea under his said third plea, wherein he more fully set out the alleged jeopardy (Milligan v. Pollard, 112 Ala. 465, 20 South. 620; Calhoun v. Hannan, 87 Ala. 277, 6 South. 291; Gilman v. Jones, 87 Ala. 691, 5 South. 785, 7 South. 48, 4 L. R. A. 113).
There are no other questions reserved for review in the record, except a few rulings of the trial court on the admission and rejection of evidence. As to the correctness of these rulings there is so little room for controversy that they are not discussed in brief, and we deem it unnecessary to discuss them here, especially since they present no question either new, novel, or doubtful.
Affirmed.